Case 19-14296         Doc 47       Filed 03/30/20 Entered 03/30/20 11:33:12                      Desc Main
                                     Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

     IN RE:
     Jennifer Magny                                            Chapter 13
                                                               Docket No: 19-14296-FJB
                             Debtor

 MOTION TO EXTEND THE DATE WITHIN WHICH TO FILE A COMPLAINT
        OBJECTING TO DISCHARGE OR DISCHARGEABILITY

 NOW COMES Charles Street Family Chiropractic, Inc. (hereinafter the “Creditor”), by
 and through counsel, and respectfully requests that this Court extend by sixty (90) days
 the date within which the Creditor may object to discharge or the dischargeability of a
 debt.

 In support, the Creditor states as follows:

 1. The Debtor filed this petition under Chapter 13 of the United States Bankruptcy Code
    on December 19, 2019. As of the date of this instant Motion, the meeting of creditors
    has not taken place. The meeting was originally scheduled for January 29, 2020. The
    case was voluntarily dismissed by the Debtor before that date, therefore, the meeting
    did not take place as scheduled. On a Motion of the Debtor, the case was reinstated,
    and the meeting was rescheduled for January 30, 2020. This meeting was further
    continued to February 26, 2020, then to March 10, 2020, and further to March 25,
    2020. Because of the current public health crisis and the limited access to the Court
    imposed by the recent Standing Orders, the meeting was further rescheduled to May
    6, 2020. Undersigned counsel intends to appear at the meeting, whenever it may
    ultimately be held.

 2. The Creditor believes that grounds exist for it to file a complaint objecting to the
    discharge or dischargeability relating to or arising out of a personal injury settlement
    from which the Debtor had agreed to pay the Creditor for chiropractic services it had
    rendered. The Debtor had assigned the personal injury settlement proceeds to the
    Creditor to the extent of the Creditor’s claim and had granted the Creditor a first
    priority security interest in same. On July 19, 2018, seventeen (17) months prior to
    the filing of the bankruptcy case, the Debtor received the entirety of the personal
    injury settlement in the amount of $54,230.00, including the portion of those proceeds
    that she had assigned to the Creditor1. The Creditor believes that the Debtor may
    have fraudulently transferred some or all of those funds, and intentionally and
    willfully deprived the Creditor of the portion of those funds to which the Creditor was
    entitled. The Creditor intends to file a Complaint objecting to the discharge of its
    claim under § 523, and any other appropriate cause of action that may exist.


 1
  The receipt of the settlement funds is not listed on the Debtor’s Statement of Financial Affairs and the
 debtor lists only one bank account on her Schedule B with a balance of $1,000.00 as of the date of filing.
Case 19-14296       Doc 47      Filed 03/30/20 Entered 03/30/20 11:33:12             Desc Main
                                  Document     Page 2 of 3


 3. Fed. R. Bankr. P. 4004 and 4007 require a party to file a complaint objecting to the
    discharge or dischargeability of a debt no later than sixty (60) days after the first date
    set for the section 341 meeting. The deadline in this case is today, March 30, 2020.

 4. The Creditor requires additional time to determine whether to file a complaint
    objecting to discharge or dischargeability of its claim. On February 27, 2020, the
    Creditor filed a Motion to Conduct a Rule 2004 Examination attached to which was a
    list of documents it is seeking from the Debtor. That Motion was allowed on March
    13, 2020, and in its endorsement, the Court Ordered the Debtor to provide the
    requested documents by March 23, 2020. As of the date of this instant Motion, the
    Creditor has not received the documents. Undersigned counsel has been in
    communication with Debtor's counsel regarding using alternate means (email,
    Dropbox, etc.) for the Debtor to provide the documents in light of the current public
    health concerns.

 5. Because of the extensive list of documents and materials they will be seeking, and the
    likelihood of at least one day of deposition testimony, both of which are likely to be
    delayed by the current public health situation, the Creditor requests an extension of
    ninety (90) days to file a complaint objecting to discharge or dischargeability of a
    debt, and reserves the right to seek additional extensions of the applicable objection
    deadline as circumstances may require.

 6. No prejudice will result to any parties in interest from the requested relief.


 WHEREFORE, Charles Street Family Chiropractic, Inc. respectfully requests that this
 Court enter an order:

 i.    Extending the deadline for filing a complaint objecting to the dischargeability of a
       debt for ninety (90) days, through and including June 29, 2020; and

 ii.   Grant such other relief as is just and proper.



                                         Respectfully submitted,
                                         Charles Street Family Chiropractic, Inc,
                                         By its attorney,


 Dated: March 30, 2020                   /s/ Joshua A. Burnett, Esq.
                                         Joshua A. Burnett, Esq., BBO# 677792
                                         BRAUCHER & AMANN, PLLC
                                         764 Chestnut Street
                                         Manchester, NH 03104
                                         Telephone: 603-486-1530
                                         Email: jburnett@ba-lawgroup.com
Case 19-14296      Doc 47    Filed 03/30/20 Entered 03/30/20 11:33:12           Desc Main
                               Document     Page 3 of 3



                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION

  IN RE:
  Jennifer Magny                                    Chapter 13
                                                    Docket No: 19-14296-FJB
                         Debtor



                             CERTIFICATE OF SERVICE

 I, Joshua A. Burnett, Esq., certify that a copy of the Motion to Extend the Date within
 which to File a Complaint Objecting to Discharge or Dischargeability, relative to the
 above entitled matter, has been served by electronic mail via the U.S. Bankruptcy Court’s
 CM/ECF system to the Office of the United States Trustee, the Office of the Chapter 13
 Trustee, counsel for the Debtor, and all other parties who have requested such notice.


                                      Signed under pains and penalties of perjury,


 Dated: March 30, 2020                /s/ Joshua A. Burnett, Esq.
                                      Joshua A. Burnett, Esq., BBO# 677792
                                      BRAUCHER & AMANN, PLLC
                                      764 Chestnut Street
                                      Manchester, NH 03104
                                      Telephone: 603-486-1530
                                      Email: jburnett@ba-lawgroup.com
